MEMORANDUM **
Luis Ernesto Rodriguez, a native and citizen of El Salvador, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an immigration judge’s order denying relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252, Parrilla v. Gonzales, 414 F.3d 1038, 1040 (9th Cir.2005), and deny the petition for review.
Substantial evidence supports the BIA’s determination that Rodriguez did not demonstrate that it is more likely than not that he would be tortured if returned to El Salvador. See Bellout v. Ashcroft, 363 F.3d 975, 979 (9th Cir.2004). While we recognize that Rodriguez was subjected to intimidation during his trip to El Salvador in 1988, and also note his subsequent American military service, the record does not compel a conclusion contrary to that reached by the BIA. Id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.